 ALLIED-SIGNALAllied-Signal,Inc.andUnitedSteelworkersofAmerica,AFL-CIO-CLC. Case 11-RC-5527August 22, 1989DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFTAND HIGGINSThe NationalLaborRelations Board,by a three-member panel,has considered objections to anelection held October 19 and 20,1988,and the at-tached decision and report of Administrative LawJudge William N.Cates recommending dispositionof them.'The election was conducted pursuant toa Stipulated Election Agreement.The tally of bal-lots shows that of approximately 1050 eligiblevoters, 466 cast ballots for and 558 against the Peti-tioner,with 3 void and 5 challenged ballots, an in-sufficient number to affect the results.The Board has reviewed the record in light ofthe exceptions and briefs,and has adopted thejudge's findings2 and recommendations3 and issuesthe following certification of results of election.CERTIFICATION OF RESULTS OFELECTIONIT IS CERTIFIED that a majority of the valid bal-lots have not been castfor UnitedSteelworkers ofAmerica,AFL-CIO, CLC and thatit is not the ex-'The Boarddirected that the instant hearing on objections be conduct-ed by an administrative law judge as part of a bifurcated proceeding, sep-arate from the resolution of pending unfair labor practice issues in Case11-CA-12911The unfairlabor practice hearing was scheduled to beconducted by the same judge to ensure that resolutions on credibility willbe consistent with the instant case8 The Petitioner has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950), enfd 188F 2d 362 (3d Cir 1951).We have carefully examined the record and find no basis for reversingthe findingsIn view of thejudge's crediting Foreman Lawrence's specific denialthat he threatenedtemployee Sulton that he"would get him back," werind it unnecessaryto.pass onthe judge's alternative analysis regardingthe significanceof Lawrence's alleged remarksa In adopting the judge's recommendation to overrule the objectionbased on Foreman Bynum's threats to employee Derrick,we note thatBynum's remarks,which were made in retaliation for Derrick's havingengaged in the protected concerted activity of registering a complaintabout the conduct of a supervisor,were not likely to have had an impacton the election so as to warrant its being set aside.The threatof retalia-tionwas limited to one foreman against one employee,Derrick There isno evidence that Derrick told any employee other than Sutton,an openunion advocate,about the threat or that the incident otherwise spread toothers in the voting unit In fact,Derrick and Sutton pursued the matterby informing a union representative and the Employer's directorof laborrelationsAccordingly,given the size of the unit(1050 employees) andthe substantial margin by which employees voted against representation,we find that this single instance of conduct that could be found violativeof Sec 8(a)(1) is not a sufficient basison which toset aside the election.Clark Equipment Co,278 NLRB498, 505 (1986).211elusive representative of these bargaining unit em-ployees.Ronald C Morgan, Esq.for the General Counsel.Leon C. Harmon, Esq. (Thompson, Mann, & Hutson),ofGreenville, South Carolina, andPatrickW. McGovern,Esq.,of Morristown, New Jersey, for the Employer.Steven K. Leibel, Esq.,of Atlanta, Georgia, for the Peti-tioner.DECISIONReport on ObjectionsWILLIAM N.CATES, Administrative Law Judge.' Ahearing was held at Columbia, South Carolina,on Janu-ary 23, 24, and 25, 1989, before me as the duly designat-ed hearingofficer.I.PRELIMINARYSTATEMENTPursuant to a Stipulated Election Agreementapprovedon September 13, 1988,2a secret ballot election was con-ducted on October19 and20 by agents of theNationalLaborRelations Board among the employees in a unitfoundappropriate.3The results of the election conductedamong the approximately 1050 eligiblevoters reflects 466votes castfor and 558against the Petitionerwith 3 voidballots, and 5 challenged ballots.The challengedballotswerenot sufficient in numbertobedeterminative.Copies of the tally of ballots weremade available to allparties.Objections to conduct affectingthe resultsof the elec-tionwere timelyfiled by thePetitioneron October 27.On December 21, having concluded that the objectionsraised substantial issues offact and credibility whichcould best be resolved by a hearing,the Regional Direc-tor issued a Reporton Objections,direction,and noticeof hearing directing that a hearing beheld before a dulydesignated hearingofficer.The Board,as noted else-where in thisdecision,orderedthe RegionalDirector toobtain the servicesof anadministrativelaw judge to actas the designated hearing officer and that suchofficerprepare and cause tobe served on theparties a reportcontaining resolutionsof credibilityof witnesses,findings'The Regional Director for Region I I of the National Labor Rela-tions Board refused to consolidate the hearing on objections with a hear-ing on a complaint in a related case, Case I1-CA-12911. The Employersought special permission to appeal the Regional Director's refusal toconsolidate the two hearings,and in an order dated January 13, 1989, theBoard denied the Employer's request holding the Regional Director hadnot abused his discretion by not consolidating the two matters.However.the Board directed that the Regional Director obtain the services of anadministrative law judge to act as hearing officer for the hearing on ob-jections in Case I1-RC-5527 TheBoard also directed that the adminis-trative law judge hearing the objections should also be the judge whohears the complaint allegations in Case I1-CA-12911 The Board specifi-cally directed"that the administrative law judge issue a separate decisionon the election objections as expeditiously as possible after the close ofthe hearing on objections "2All dates are 1988 unless otherwise specifieda The unit agreed to be appropriate is. All production and maintenanceemployees employed at the Employer'sColumbia,South Carolina, facili-ty;excluding temporary employees,clerical employees,technical andprofessional employees,instrument technicians,and guards and supervi-sors as defined in the Act296 NLRB No. 35 212DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDof fact,and recommendationsto theBoard asto the dis-position of the Petitioner's objections.All parties were represented at the hearing and wereafforded full and complete opportunity to be heard, toexamine and cross-examine witnesses,and to present evi-dence pertinent to the issues.411.THE OBJECTIONSA. Text ofthe ObjectionsThe text of the Petitioner's objections is as follows:IThe Employerand/or agentsof the Employerthreatened employees with loss of benefits in orderto influencethe outcome of theelection.IIThe Employer and/or agents of the Employerthreatened eligible voters with the futility of thecollective bargaining process in order to influencethe outcome of the election.IIIThe Employerand/or agentsof the Employerinterferedwith the legal and proper distribution ofunion literature in order to influence the outcome ofthe election.IVThe Employerand/or agents ofthe Employerthreatenedemployeeswith the inevitability ofstrikes and violence in order to influence the out-comeof theelection.VThe Employer and/or agents of the Employer in-terrogated employees regarding their union activi-ties in order to influence the outcome of the elec-tion.VIThe Employerand/or agentsof the Employerthreatened employees for engagingin protected ac-tivities in order to influencethe outcome of theelection.4 The Petitioner sought at trial to expand the scope of this hearingbeyond the limits set forthby theRegional Director and the Board I didnot permit the Petitioner to do so It is clear the Regional Director andthe Board intended that the hearing herein deal only with thespecific ob-jections set forth Furthermore, I have been governed with respect to thescope of the evidence for each particular objection by comments of theRegional Director on each of the objections in his reporton the objec-tionsLimiting the scope of a hearing on objections with considerationgiven only to certain evidence has been approved by the Board andcourts See,e.g.MonarkBoat Co,276 NLRB 1143 fn.3 (1985),enfd. 800F.2d 191 (8th Cir 1986)VIIThe Employerand/or agentsof the Employerthreatenedjob reevaluationsin order to influencethe outcomeof the election.VIIIThe Employerand/or agentsof the Employerthreatenedemployeeswith more stringent workingconditions in order to influencethe outcome of theelection.IXThe Employerand/or agentsof the Employerdenied overtime to pro-unionemployees in order toinfluencethe outcome of the election.XThe Employer and/or agents of the Employer al-lowed non-union employees to actively campaignagainst the union on company time while denyingpro-union employees the same right.By the above actions and conduct and by otheracts and conduct not specifically delineated in thepreceding paragraphs, the employer, its owner, offi-cers,managers, supervisors, agents, representatives,and/or other persons acting on its behalf, denied itsemployees an opportunity to make a free and un-trammeled choice in the election.B. Order of ConsiderationIhave considered the Petitioner's objections in thesame orderthat theRegionalDirector did inasmuch asthe scope of thehearing waslimited to certain evidenceoutlined forconsiderationin the Regional Di'rector'sreport.The Regional Director in his report also notedthat he was only considering incidents which occurredbetween August 15, the date of the filing of the petition,and October 19 and 20, the dates of the election.III.FACTS AND CONCLUSIONSA. Objection IThe Regional Director in his report ordered consider-ation of the following evidence with respect to ObjectionI:In this objection, the Petitioner alleges that theEmployer, through its supervisors, threatened em-ployees with a loss of benefits if the Petitioner wonthe election. It is alleged that on or about October17, Supervisor Mike Cromer told an employee thatbenefits would be lost in contract negotiations. An-other employee alleges that he was told on a regu-lar basis for a three-week period before October 19and 20, by Supervisor Ralph Barnadow that theUnion would not get more benefits for the employ-ees and that the employees would lose the benefitstheyhad then.A thirdemployee also alleges that at ALLIED-SIGNAL213some unspecified date between August 15 and Octo-ber 19,Supervisor Bill Hutto told the employee thatbargaining would begin from scratch and that bene-fitswould be lost. Also, a fourth employee allegesthaton or about September 1, Supervisor RichStacey told the employees that benefits would belost if the Union was voted in.The Employer denies all allegations in this objec-tion.81.FactsThe Petitioner presented 14-year employee and activeunion supporterWise Pillow Jr.,who gave testimonywith respect to that portion of Objection I that pertainsto Relief Foreman William Hutto.Pillow testified that in late September he happened tobe in the spinning room office at the plant and had aconversation with Hutto about the Petitioner's ongoingcampaign.Pillow stated that after they discussed thepros and cons of a union coming in at the plant, Huttotold him everything would change if a union did come in"we would have nothing...all our benefits,pay, work,the scope of our work and everything went back to thebargaining table and. . .started. . .from scratch."Pillow said he disagreed with Hutto and told him he didnot think they would lose benefits once a union came in.According to Pillow,Hutto said "yes, you do . . . ev-erything goes back to square one and you start fromscratch and negotiate everything."Pillow stated Huttosaid that if a union came in,they may negotiate to dropback to three patrollers instead of four, thus making thepatroller's job more difficult.6Pillow said the conversa-tion ended with Hutto asking him to think about the de-cision he had to make about the Petitioner.Relief Foreman Hutto said he has known Pillow forapproximately 10 to 12 years and was fully aware fromas early as midsummer that he supported the Petitioner.Hutto stated his supervisor,Jim Lewis,had instructedhim not to waste his time talking with employees whodid not want to talk with management about the Peti-tioner's campaign and not to waste his time talking tothose it would not do any good to talk with. Huttostated that knowing that Pillow supported the Petitionerfrom early on in the campaign,he did not talk with himabout the Petitioner or about what would happen if aunion came in at the Employer.?Although Pillow may not have been precise with re-spect to when his conversation with Hutto took place, Iam fully persuaded he had such a conversation as he tes-tified to and that it took place within the critical period.Pillow impressed me as an unreservedly honest witness5It is recommended that those portions of Objection I that relate toSupervisors Mike Cromer and Ralph Barnadow be overruled in that noevidence was presented by the Petitioner to support the contentions withrespect to those two supervisors.5 At the time Pillow was a patroller for the EmployerTHutto specifically denied ever saying anything to Pillow to the effectthat if the Petitioner came in at the Employer,the employees would endup with nothing,that bargaining would begin at scratch,that the employ-ees would go back to square one,that the employees would not have anybenefits,or that Pillow's job would become more difficultwho attempted to testify truthfully and with fairly goodrecollection.Accordingly,I credit his testimony.2.DiscussionThe thrust of Hutto's remarks, as credibly testified toby Pillow,was that if the Petitioner came in at the plant,the employees would lose even the benefits they alreadyhad. Hutto told Pillow the employees"would have noth-ing," that all pay, benefits,and even the scope of the em-ployees'work would be placed on the bargaining tableand would start from scratch.When Pillow expressed hisdisagreementwithHutto'sassessment of negotiations,Hutto reiterated his assertions by telling Pillow employeebenefits would be lost and everything would be at squareone where negotiations would start from scratch. It wasagainst the above backdrop that Hutto told Pillow hisown job might be made more difficult by unionization inthat the number of employees performing his type ofwork might be reduced in negotiations.8The Board hasheld it to be objectionable conduct for an employer inthe course of an organizing campaign to tell employeesbargaining would start from scratch,from the bottom up,or at square one if,as in the instant case, the thrust ofthe remarks is to connote the idea that the employerwould discontinue existing benefits or that existing bene-fitswould be automatically lost. See, e.g.,NationalMi-cronetics,277NLRB993, 1004(1985),andBuckeyeTempo Gamble-Skogmo,Inc.,240 NLRB723, 725-727(1979).Hutto's remarks far exceeded a statement thatunionization does not mean an automatic increase in ben-efits.His remarks,taken in context,clearly threatened aloss of existing benefits as a result of unionization.While I find Hutto's remarks constitute objectionableconduct, I am unwilling to conclude that such remarks,standing alone, interfered with the election inasmuch asthere is no record evidence that his remarks were com-municated to any other employees.Hence, in a unit aslarge as the one herein (approximately 1050 eligiblevoters),itwould be unreasonable to conclude Hutto'sisolated remarks interfered with the conditions sought bythe Board in which to conduct representation elections.Accordingly,I shall recommend the portion of Objec-tion I that relates to Relief Foreman Hutto, when consid-ered in isolation,be overruled.I shall, after considering all of the objections, deter-mine whether this incident,taken in conjunction withother incidents found herein,warrant recommending thatthe election be set aside and a new election directedbased on the overall conduct of the Employer during thecritical period.3.FactsThe Petitioner called 10-year employee and knownunion supporter James Newton as a witness in support of8I am not unmindful that Hutto claimed there were more patrollersthan Pillow testified to. This discrepancy between the two does not, inmy opinion,detract fromPillow's overall credibility. I do not find it nec-essary to decide how many patrollers were in the area or on the shift thatPillow worked on 214DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthat portion of Objection I that relates to Shift ForemanRick Stacey.Newton testified that in September,9Stacey invitedhim to his office where the two of them while alonespoke about the Petitioner.Newton said he explained toStacey that the vacation pay and the weekly medical in-demnity issues were the main reasons the Petitioner hadbeen brought in at the Employer. According to Newton,Stacey said the 2-percent vacation pay bonus and the100-percent weekly medical indemnity benefits that hadbeen in effect"until several months prior to the unioncampaign"were strictly nonnegotiable items that wouldnot be placed on the negotiating table at all. Newton as-serts they had other"general chit-chat"about the de-partment that did not pertain to the Petitioner duringtheir 10-15-minute meeting.Newton asserted on cross-examination that Stacey "ba-sicallywas just asking me why I supported the Union"during their conversation.Stacey testified he had a conversation with Newton onSeptember 3, but that it was at his (Stacey's)home.Stacey said Newton told him he was visiting relatives onStacey's side of town and just decided to stop by. l oStacey testified he and Newton talked approximately anhour about their work and about the union situation atthe plant." Stacey stated they talked about the 2-percentvacation bonus that had been but no longer was in effectat the Company.' 2 Stacey said he explained to Newtonthatat the Employer's Chesterfield plant and otherunionized locations,the employees had gone on strikeover the 2-percent vacation pay bonus but had returnedto work without obtaining that particular benefit becauseitcost the Employer too much, and the Employer hadeliminated it for that reason.Stacey could not recall the100-percent weekly medical indemnity benefit being dis-cussed.He stated Newton asked him how he felt about aunion.He said he told Newton he was not supportive ofa union and talked about the benefits the Employer al-ready provided the employees. According to Stacey,they did not talk about negotiations or strikes.I credit Stacey's account of his meeting with Newton.The soft-spoken Stacey testified to details about the Sat-urday meeting regarding his wife being at home prepar-ing for work and their children being out of school thatpersuaded me his recollection with respect to the dateand details of the meeting were, as best he could recall,accurate.9 He could notbe more specificon the date but believed it was prob-ably in mid-September10 Stacey said Newton had visited him at his home on three other oc-casions duringthe year Staceysaid he invited Newton to his home onone such occasion to see a new camper he had purchased that Newtonwanted to see On the two otheroccasions Newton droppedin unan-nounced according to Stacey.I I Stacey said that when employeesdropped byhis home,the onlysubject theyhad in common wasworkso work was always discussed12 Stacey statedthe 2-percent vacation bonus, when it was effective,was that employeescould eitherhavepay fora straight 40-hour week or2 percent of their previous year's earnings,whicheverwas larger, as va-cation pay.That benefitwas discontinued by the Employer in 19874.DiscussionBased on the credited testimony set forth above, I findno 10-15-minuteofficemeeting between Newton andStacey as described by Newton took place.In the meet-ing that did take place between the two of them,Staceysimply attempted to explainwhy theEmployer had,some time earlier and before the advent of the Petitioner,discontinued the vacation bonus benefit for its employ-ees.Nothing in the conversation rose to the level of pro-hibited or coercive conduct on the part of Stacey. Thecredited evidence establishes that the subject of negotia-tions was not even mentioned at the meeting.I recommend the portion of Objection I that relates toShiftForeman Stacey allegedly telling employees thatbenefits would be lost if the Union was voted in be over-ruled.In light of all the dispositions set forth above, I recom-mend Petitioner'sObjection I be overruled entirely.B. Objection IIThe Regional Director in his report ordered consider-ation of the following evidence with respect to ObjectionII:Objection II:This objectionalleges thatthe Employer's super-visors created an impressionof futility for the em-ployees toselect the Petitioner to represent them.In supportof the objection,an employee allegesthat on October 18, the employee was told by Su-pervisorRalph Barnadowthatnothingcould begainedthrough collectivebargaining.Another em-ployee allegesthat the employeewas told at someunspecified timebetween August 15 and October19, by managementperson JerryButler that the Pe-titioner could not get anythingfor the employees.The Employerdenies all allegationsin this objec-tion.'31.FactsThe portion of Objection II that relates to the laborrelations director for the engineered materials sector,Gerald Butler,isbeing considered at this point with alle-gations set forth under the objection "Other Acts andConduct" that relates to Butler inasmuch as some of theevidence presented in supportof bothobjections is inter-twined.The Regional Director ordered a hearing withrespect to whether Butler told employees it would befutile for them to select the Petitioner to represent thembecause the Petitioner could not do anything for themand whether Butler solicited grievances from employeesduring employer conducted meetings and whether heasked the employees to give the Employer a year to cor-rect the problems.Four witnesses called by the Petitioner gave testimonythat touched upon one or both of these objections. Ten-13 It is recommended that the portion of Objection II that relates toSupervisor Barnadow be overruled in that no evidence was presented bythe Petitioner for consideration with respect to that supervisor ALLIED-SIGNAL215yearemployee and known union supporter JamesNewton testified he attended an employee meeting 14conducted by Butler in early October.Newton testified:[Butler]proceeded to tell us that the reason that hewas there was due directly to the Union activity atthe plant, that fact that the Union-the plant hadremained union free for twenty-seven(27) years,had gotten the attention of Corporate and that'swhy he was down here, to find out what type ofproblems, if any, there were in the plant.According to Newton,Butler thenopened the floor forquestions.On cross-examination,Newtonstated Butler'scomments were made in the form of an opening state-ment and that Butler never made or stated that the Em-ployer was going to make any promises to the employ-ees.15Twenty-three year employee and active union support-er Shannon Ray Dykes testified he attended one of theemployeemeetings16held inthe maintenanceconferenceroom that Butler conducted.Dykes testified Butler start-ed themeeting:Trying to, maybe, uncover what some of the prob-lems were in this plant and a lot of problems thathe, obviously,wasn'taware of that we had. He wastrying to establish the fact that he thought we had abetter relationship in this plant than actually existed.Dykes testified Butler spoke about negotiations:He explained it very simply.He said when you re-ceive a raise packagewitha Union, you're guaran-teed of getting nothing more than you would havegotten to start with.He explained it as having Xnumber of dollars for a package to be divided, say,a ten percent increase,fivepercent wages,five per-cent benefits.ThroughaUnion and negotiations,you may decided that you would rather have aseven percent increase in pay and a three percentincrease in bonus or whatever.That typeof negoti-ations, you could do but, as far as getting anythingmore from the Union,you would not get anythingmore.Dykes could not recall if Butler stated that everythingwas negotiable.Dykes said that after Butler made hiscomments,he opened the meeting up for questions.Nine-year employee and active union supporter RobertRay Derrick testified he attended an employee meetingconducted by Butler on October 5. Derrick testifiedButler:... had his little speech and all ready for us andall.And,he got through.He asked us if we had anycomments or any questions.14Newton estimated 40 to 50 employees attended the meeting15 Newton stated it was very possible Butler said he was precluded bylaw from being able to say certain things16 Dykes estimated 20 employees attended the meetingDerrick testified it was at that point that he spoke upabout his shift foreman,Frank Bynum."Thirteen-year employee and active union supporterClaude Sutton testified he attended an employee meetingconducted by Butler in the training room on October 5.Sutton stated:[Butler] didn't really give a speech,so to say. He in-troduced himself and described his job,and openedthe floor to questions.When asked what Butler said about the questions,Suttontestified:Well, you know,he'd say he realized there was acommunication problem between the employees andsupervision and he wanted to do something about itthen and hear about it and give us a chance to talk.LaborRelations Director Butler, whose offices are lo-cated in New Jersey, has been in his current position for5 years and employed by the Employer in various capac-ities for the past 17 years.During those 17 years, he hasbeen involved in 10 to 12 union campaigns, 3 of whichoccurred in the last 3 years.Butler stated he conducted aseries of some 39 employee meetings at the Columbia,South Carolina location of the Employer during the firstweek in October.Butler stated the purpose of his meet-ings was:To provide the employees with whatever facts andinformation they felt they wanted to hear from acorporate official so as to enable them to make aninformed decision when they voted on the 19th and20th [of October].More specifically,Butler stated he made introductory re-marks at each meeting in that he identified himself bytelling the employees his job title and position with theEmployer and by describing his duties.Butler estimatedhis introductory remarks took approximately 10 minutes.Butler testified:At theconclusionof my introductoryremarks ateachof thosemeetings,Iclearly indicated that Icould make no promises of any improvements orchanges in benefits of any kind,most especially ofan economic nature.I then said, having recognizedthis, I'm prepared to answer questions and give youinformation and facts that you may want to havewith respect to this election.Butler stated that with respect to employees'questions,which came up in about 20 of the meetings, about thenegotiating process, he told them:[E]verything was negotiable,wages, fringe benefits,and all other conditions are negotiable matters.Butler recalled that in his meetingwiththe maintenanceemployees, the subjectof raiseswas brought up by em-17Derrick's comments related to Bynum are the subject of and cov-ered in another of the Petitioner's objections 216DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDployeequestionsand he responded in the followingmanner:I . . . point[ed] out to the people that at that par-ticular plant, as an example, wages were about tendollars an hour.Fringe benefits were about four orfive dollars an hour which amounted to a labor costof about fifteen dollars an hour.So, now as a conse-quence of a union being in here, there is no guaran-tee that that fifteen dollars an hour would be in-creased nor was there any guarantee that the wage-fringe benefit profile would remain the same, thatthese were all matters subject to negotiations.Butler said he pointed out in at least one of the meet-ings that if the Petitioner's demands exceeded what theEmployer was prepared to do, then the Employer wouldbe faced with making a decision as to whether or not itcould provide the increase.Butler testified that when the subject of communica-tion problems between the employees and supervisioncame up through questions at the meetings,he respondedby saying it was something he was now mindful of.Butler said he reminded the employees of the electiondate and explained the election procedure to them.I credit Labor Relations Director Butler's recitation ofwhat took place in the 39 meetings he held with employ-ees during the first week in October.Butler impressedme as a careful,articulate witnesswho hadextended ex-perience in labor relations.Iam convinced he wasknowledgeable concerning what was and was not per-missible in the election campaign based on his experienceover the years in 10 to 12 such campaigns,3 of whichoccurred in the last 3 years.The basic format Butler as-serts he utilized was not really disputed by any of thewitnesses called by the Petitioner.Employee Newton,for example,corroborated Butler's testimony that hebegan his speeches by making opening remarks and thenopening the floor for questions or comments and that hedid not make any promises in his opening remarks. I ampersuaded the witnesses called by the Petitioner with re-spect to their meetings with Butler either misunderstoodwhat they heard or were simply unable to accuratelyrecall what took place at the meetings.Employee Dykes,for example,stated Butler started the meeting he attend-ed "trying to, maybe uncover what some of the prob-lems were in this plant."I am persuaded Dykes gave hisperception of what Butler was attempting to do ratherthan giving an account of what Butler said.When Dykestestified regarding Butler's comments about negotiations,I am persuaded he again testified regarding his percep-tion of what Butler said rather than giving an actual ac-count of what was said.Employee Derrick's recall of themeeting was in very general and conclusionary terms-he simply stated Butler had his little speech ready for theemployees and then openedthe floor forquestions orcomments.2.DiscussionThe credited facts simply do not establish that Butlertold employees in any of the meetings he conducted thatthe Petitioner could not get anythingfor them.WhatButler did tell the employees was the Petitioner couldnot guarantee that wages would increase or that thefringe benefits profile would remain the same. He ex-plained those were matters that were subject to negotia-tions.Butler made it clear to the employees that "every-thing was negotiable,wages, fringe benefits,and all other[working]conditions."Accordingly, I recommend the portion of Objection IIthat pertains to Butler allegedly creating an impression offutility among the employees for selecting the Petitionerto represent them in that the Petitioner could not gainanything for them be overruled.There was absolutely no evidence presented by the Pe-titioner that Butler ever asked the employees to give theEmployer a year to correct any problems that mightexist at the Employer.Thus,I shall examine the evidencewith respect to Butler asking the employees at each ofhismeetings if they had any questions and considerwhether asking for any such questions constitutes solicit-ing grievances from the employees with an eye towardremedying the grievances.Iam persuaded that whenButler's remarks are viewed in context,theydo not con-stitute soliciting grievances with an implied promise toremedy them.First, Butler clearly informed the employ-ees he could not make any promisesof anyimprove-ments or changes in benefits and it was only with thatunderstanding that he would listen to any questions orcomments they might have.Thereafter,when questionswere asked about,for example,the negotiating process,Butler informed the employees everything was negotia-ble.When he was asked about wage increases, he simplyinformed the employees the Petitioner could not guaran-tee increases.When asked about a lack of communicationbetween employees and supervisors,Butler responded itwas something he was as of that time mindful of. Noth-ing in Butler's comments could reasonably be interpretedas implying the Employer would remedy any of theproblems or complaints voiced by the employees. To theextent that by a manager or supervisor simply asking atemployee meetings if employees have any questions con-stitutes soliciting grievances an employer may rebut anyimpliedpromises contained therein to remedy suchgrievances by establishing the employees were told, asthey were in the instant case, that they were not beingpromised anything.See, e.g.Okun Bros Shoe Store,275NLRB 1019 (1985), andUarco, Inc.,216 NLRB 1 (1974).Accordingly,Irecommend the portion of Petitioner'sobjection entitled "Other Acts and Conduct" that per-tainsto LaborRelationsDirectorButler soliciting griev-ances and asking employees to give the Employer a yearto correct the problems be overruled.In light of the dispositions set forth above, I recom-mend Petitioner'sObjection II be overruled entirely.C. ObjectionsIII and XThe Regional Director in his report ordered consider-ation of the following evidence with respect to Objec-tions III and X:ObjectionsThe Petitioner alleges in these objections thatEmployer supervisors disparately enforced the Em- ALLIED-SIGNAL217ployer's no-solicitation/no-distribution rule. An em-ployee alleges that near the end of August or earlySeptember, Supervisor Clayton Odor refused toallow the employee to solicit for the Union onCompany time while allowing non-union employeesto do so.In addition,an employee alleges thatduring the week before October 19, SupervisorMike Cromer told the employee to take a Unionbadge off.A thirdemployee alleges that during themonth before the election, Supervisor CandyKinsey denied pro-union employee requests to getoff workto hand bill while permitting anti-unionemployees to get off work to hand bill.The Employerdenies all allegationsin these ob-jections.181.FactsThe Petitioner presented 13-year employee and knownunion supporter Douglas Dyer in support of the portionof Objections III and X that relates to Shift ForemanClayton Odor.Dyer stated that probablyt°in lateAugust as he wasleaving the break area after having gotten a drink thatShift Foreman Odor informed him he had noticed him inthe break area getting water and talking to other em-ployees and that "he could no longer talk to other em-ployees when. . .in the break area to get water." Dyerstated it was during work time when Odor spoke withhim.Odorrecalled speakingwith Dyeras well as other em-ployees20 in either late July or early August abouttaking water breaks during working time.Odor testifiedabout his conversation with Dyer as follows:I covered with him that if they were to go into thebreak area and get water that they should limit thetime that they spent in the break area while not onbreak time.he had discussed the incident with Supervisor Jim Lewisand it had been decided they were not going to do any-thing about the solicitation but they were continuing toreview the fact Dyer had used profanity in talking withOdor.Odor testified he observed Dyer on the spinning roomfloor with some large rolled up union stickers which hegave to employee Vaughn as Vaughn was working.Odor said he asked Dyer what he was doing with thepapers and Dyer told him he did not know what he wastalking about.Odor said he asked Dyer a second timeand got the same answer.22At thatpoint,Ineeded to make a decision. I in-formed him that he was violatingAllied's solicita-tion nondistribution policy and that I would getback with him. At that point, he got upset and Iquote, `You don't have to be an asshole23 just be-cause I was giving Pat Vaughn some papers back.'I, then, informed him that he was not cooperatingand that he had not let me know that.Iwent up onthe catwalk and talked to Pat Vaughn for a whileand she confirmed his story. At that point, I toldMr.Dyer thathewasnotviolatingthesolicitation/nondistribution policy and and that hecould forget what I had said.Odor testified no discipline of any kind was given Dyeras a result of this incident.Although there is not a great deal of difference be-tween Dyer's and Odor's versions of their two conversa-tions,IcreditOdor's testimony.Dyer's answers oncross-examination with respect to the papers dropped byemployee Vaughn revealed a more complete accountfrom him of that incident and his overall responses oncross-examination tended to supportOdor's testimony.2.DiscussionDyertestified about a second conversationwith Odorrelating to solicitation which he said took place in mid-September. Dyer testified employee Pat Vaughn droppedsome union decals from her tool pouch as she got up onher machine to clean it.Dyer said he picked the decalsup and returned them to Vaughn. Dyer stated Odor ap-proached and asked what he was doing with "thosepapers."Dyer told Odor he was simplyreturningVaughn's personal belongings to her. Dyer testified Odorsaid"no, you weren't, those were Union decals and Iknow what you were doing, you were soliciting onCompany time and I'llgetbackwith you on thismatter."21Dyer stated the following day Odor told him19 It is recommended that the portionof Objections III and X that re-lates to SupervisorCromer beoverruled in that noevidence waspresent-ed by the Petitioner for consideration with respect to that supervisor19 Dyer said he did not want to "obligate"himself on that date20 The otheremployees were Bruce Wise,Dick Emmitt,and RayBryant81Dyer said the Employer always had a policy against solicitation buthad never enforced it. He gave two examples of a lack of enforcement.He said each year the Employer allowed volunteer employees to solicitfor the UnitedWay He alsostated that on the death of an employee'swife another employee had collected money for flowers for the familyThe Petitioner failedto establishwith credible evi-dence that Odor spoke with Dyerabout taking waterbreaks onworkingtime during thecritical periodherein.Even if it had beenestablishedthatOdor spoke withDyer abouttaking water breaks on working time, thereisnothing to indicate any disparate treatmentwith re-spect to Dyer in that Odoralso cautioned at least threeother employeesat approximately the sametime. Thereisnothing in Odor's commentsto the employees that inany way restrictedtheir activitieswithrespectto waterbreaks otherthan to ask themnot to tarry in the break-room during working time.Thus, thereisnothing in hisremarks thatwould rise to the level of objectionable con-duct even if hemade themduring thecritical period.I am also persuadedthe plant floorincidentbetweenDyer and Odorinvolving the union literaturedroppedby employee Vaughn doesnot rise tothe level of objec-tionable conduct,nor does it demonstrate that the Em-22 On cross-examination,Dyer acknowledged telling Odor he did notknow what Odor wastalking about23 Dyer acknowledged on cross-examination that the conversationbecame"hot" and that"a lot of words [were] exchanged" and that hereferred to Odor as "an asshole." 218DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDployer, through Odor,allowed nonunion employees tosolicit on working time while refusing to allow prounionemployees that same privilege.24 It was not unreasonablefor Odorto assumeDyerwas violatingthe Employer'sno-solicitation/no-distributionrulewhen heencounteredDyerwith union posters on his person in theworkingareaon workingtimewithoutan explanation.Immediate-ly after Dyer gave Odor anexplanationand Odor had anopportunity to verifyithetold Dyer he had not violatedtheEmployer'sno-solicitation/no-distribution rule andno furtheractionwasthereaftertaken.Simply stated,therewas a failure to communicatebetweenan employeeand a supervisor and whentheydid communicate, thematter was disposed of.Dyer's unrefuted testimonythat the Employer allowedvolunteeremployeesto solicitfor the United Way andallowedan employee to solicitfunds for flowers wherean employee had a death in his family does not establishdisparateapplicationoftheEmployer'sno-solicitation/no-distributionrule.TheBoard has long heldthat solicitationsfor such purposesare permissible ex-emptionsfromenforcementof a valid no-solicitation/no-distribution rule. See, e.g.,IntercommunityHospital,255NLRB 468, 470 (1981), andRochesterGeneral Hospital,234 NLRB 253, 259 (1978).Accordingly, I recommend that the portionsof Objec-tions III and X that relateto Shift Foreman Odor beoverruled.The Petitioneralso presented evidencewith respect totwo alleged incidents where employees solicited ordersfor Avon products.In that regard,employeeDaisy Basstestified employeessold Avon products at theplant. Shestatedshe had received an Avoncatalog while on herbreaktime.EmployeeBernice Pridgentestified that be-tween August 15 and October20, she saw employeeBetty Miles offeran Avon productscatalog to employeePatriciaNicholson but that Nicholson had refused thecatalog.Pridgentestifiedshe hadalso seen Avon cata-logs inthe breakarea and in theworkareawith employ-ee Betty Miles' name and address on them. She statedshe had never seen Milesoffera catalogto anyone otherthanNicholson.The recordfailsto establish that anymanagement orsupervisorypersonnel ever saw,approved, or condonedany suchsolicitations.Accordingly, I findthe Petitionerhas failed to establish,basedon the above, that the Em-ployer disparately enforceditsno-solicitation/no-distri-bution rule.3.FactsThe Petitioner presented 15-year employee LindaVarney as a witness in support of the portion of Objec-tions III and X that pertains to Foreman Candy Kinsey.Varney testified that in early September while at herworkstation,fork truck operator Scott Dean asked herwho Ann Boozer was. Varney said Dean told her his im-mediate foreman had told him employee Boozer hadbeen looking for him,that she had a package for him.Varney statedthat as she was attempting to tell Deanwho Boozer was, Foreman Kinsey cameup. Varney toldKinseyDean was tryingto find out whoBoozer was.According to Varney, Kinsey then told Dean whoBoozer was.Varney testifiedDean camebacka shortwhile there-after and told herthe package Boozerhad given himcontainedtwo "Vote No" shirtsand that he was sup-posedto pay anemployee$10 for them. Varney was notsure if ForemanKinsey was anywherearound whenBoozer gave the package to Dean.Foreman Kinsey stated she knew Dean and recalledthat he asked her to identifyemployee Boozer for him.Kinsey stated she told Deanwhich area Boozer workedin and described her appearance.Kinsey stated that wasall that was said between her and Dean.Kinsey said shedid not see Boozer give anything to Dean.4.DiscussionIn the Regional Director's report,he outlinedfor con-sideration in the instant hearingwhetherForemanKinsey allegedly allowed antiunion employeestime offto handbill whileat the same time denying that privilegeto prounion employees.As is obvious, the abovetestimo-ny hasnothing to do with handbilling.Likewise, theabove testimony does not establishthat the Employerdisparatelyenforceditsno-solicitation/no-distributionrule.All theevidence shows isthatan employee asked asupervisorto identifyanother rank-and-fileemployeewhichthe supervisordid.Thereisno evidence the su-pervisorwas awareof anything thatmay have takenplace thereafterbetween the two rank-and-file employ-ees.Accordingly,I recommendthat the portion of Objec-tions III and X that relates to Foreman Kinseybe over-ruled.In lightof all thedispositionsset forth above, I recom-mend Petitioner'sObjectionsIII and X be overruled en-tirely.D. Objection IVThe Regional Director in his report ordered consider-ation of the following evidencewithrespectto ObjectionIV:Objection IVThis objection alleges that the Employer createdthe impression of the inevitability of strikes if theUnion won the election. An employee alleges thaton or about October 19, Supervisor Lisa Kamiertold the employee that if the Union was voted inthere would be a strike.Additionally,an employeealleges that during the week before the election, Su-pervisor Odor told the employee if the Union wonthe election there would be a strike.The Employerdenies all allegations contained inthis objection.2524 It is noted that the validity of the Employer's no-solicitation/no-dis-tribution rule was not placedin issue.25 It is recommended that the portionof Objection IV that relates toSupervisor Lisa Kamier be overruled in that no evidence was presentedby the Petitioner for consideration with respect to that supervisor. ALLIED-SIGNAL2191.FactsThe Petitioner presented 15-year employee RonaldSulton with respect to the portion of Objection IV thatrelates to Shift Foreman Clayton Odor.Sulton testified he had a conversation with Shift Fore-man Odor on either August 14,15, or 1626 which wasthe first occasion he had worn a patch for the Petitionerat work. Sutton testified Odor told him:[T]hey're going to put you off the job. He said,don't you know them Union people come in, you'regoing to have to go on strike, and who's going topay your bills. I said,I don't think the union gettingin here,people going on strike. If we do, I think theunion will help me with my bills if anything.Sulton said Odor responded by asking if he really be-lieved the Union would help him with his bills.Sultonstated Shift Foreman Lawrence came up and laughed athis suggestion that the Union would help him pay hisbills.2.DiscussionI recommend the portion of Objection IV that relatesto Shift Foreman Odor be overruled inasmuch as the Pe-titioner has failed through the testimony of Sulton toclearly establish that the incident in question took placewithin the critical period August 15 to October 20. As-suming arguendo that it had been establised that a con-versation took place within the critical period betweenSulton and Odor, I would still recommend overrulingthis part of Objection IV because I am persuaded Sul-ton's testimony lacks the reliability necessary to base afinding of objectionable conduct on.On direct examina-tion,Sulton appeared to be testifying about two differentconversations,one in August and one in October, inwhich Odor allegedly mentioned the patch he was wear-ing on his shirt for the Petitioner.However, on cross-ex-amination,he appeared to be saying there was only onesuch conversation.Another concern raised about the re-liabilityof Stilton's testimony was that he testified oncross-examination hewas stating the exact words ofOdor which were not precisely the same words he hadtestified to on direct examination. Further, Sulton said hereallywas not listening to what was being said in theconversation he contends took place because he "felt of-fended"by it and"I didn'twant to hear the conversationso I wasn'tpaying any attention."Additionally,Sultonappeared confused while testifying and his testimony attimeswas confusing.Furthermore,Inote Odor couldnot recall having any conversation with Sulton in mid-August and more specifically denied mentioning any-thing to Sulton about Sulton wearing a patch for the Pe-titioner on his clothing.Odor likewise could not recallever saying to Sulton that any such patch could get himin trouble or of asking him what he would do if theUnion went on strike at the Employer.Additionally,ShiftForeman Lawrence did not recall overhearing aconversation between Odor and Sulton in which Odor26 Sulton saidhe thought the conversation was on August 14.discussed any union patch Sulton may have been wear-ing.Lawrence denied ever saying anything to Sultonabout the Union going on strikeor ofasking Sulton howhe would feed his family if there was a strike.In light of all the dispositionsset forthabove, I recom-mend Petitioner'sObjectionIV beoverruled entirely.E. ObjectionsV,VI,VII,VIII, and IXThe Regional Director in his report ordered consider-ation of the following evidence with respect to Objec-tionsV, VI, VII,VIII,and IX:ObjectionsV, VI, VII,VIII, and IXThe Petitioner alleges in these objections that theEmployer interrogated, threatened job loss, reevalu-ations, and more stringent working conditions to theemployees as the result of their union activities. Insupport of these objections,an employee allegesthat on September 13, Supervisor Richard Stuckeythreatened,disparaged,and interrogated the em-ployee for supporting the Union.It is also allegedthat on or about September 26, two employees werethreatened by Supervisor Robert Griffin with re-evaluation of their work performance as the resultof their union activities.Another employee allegesthat at an unspecified time between August 15 andOctober 19,SupervisorWayne Lawrence told theemployee that if the Union came in there would bea strike and then threatened the employee with thelossof the employee's job if he supported theUnion.Also, an employee alleges that on October 6,Supervisor Frank Bynum told the employee that hewould be more closely watched and there would beretaliation for supporting the Union.It is allegedthat on August 27, Supervisor Frank Bynum threat-ened to withhold overtime from an employee as aresult of his union activities.The Employer denies all allegations in these ob-jections.271.FactsThe Petitioner called 11-year employee and prounionsupporter Debbie Stanton to testify with respect to theportion of ObjectionsV, VI, VII, VIII,and IX that re-latestoFurnishingManufacturerManagerRichardStuckey.It is undisputed thatthe two ofthem had two conver-sations-one on the plant floor and one in Stuckey'soffice-onor about September 13.It appears the meeting on the plant floor came aboutas a result of a discussion about the Petitioner betweenStuckey and Supervisor Jean Pruitt Russell at a localbowling alley.28While Stuckey and Russell were dis-27 It is recommended that those portions of ObjectionsV, VI, VII,VIII, and IX that relate to Supervisor Griffin be overruled in that no evi-dence was presented by Petitioner for consideration with respect to thatsupervisor.28 Supervisor Russell is employee Stanton'smother 220DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcussing the Petitioner's strength in certain areas at theplant,itwas noted the department that Stanton workedinwas strong for the Petitioner.Russell told Stuckey herdaughter(Stanton)worked in that department.Stuckeywas not aware until that time that Russell was Stanton'smother.Russell suggested Stuckey speak with Stantonbecause she(Russell)had made little progress at persuad-ing her daughter to support the Employer'sposition inthe union campaign.Stuckey told Russell he wouldspeak with Stanton because he had known her for "quitea while."The next morning or so thereafter Stuckey, whilemaking his rounds through the plant, saw Stanton whotold him she had heard he wanted to speak with her.Stuckey acknowledged he did and asked how she knewhe wanted to speak with her. Stanton said her mother(Supervisor Russell)had told her.That Stuckey and Stanton thereupon spoke for ap-proximately 10-15 minutes on the plant floor about thePetitioner's organizing campaign is not disputed.29Stuckey told Stanton he had mentioned to her mother(Supervisor Russell)that he was disappointed she andothers were supporting the Petitioner. He also told Stan-ton he had tried to build good relationships with his em-ployees and "to see them supporting the union [was] adisappointment."Stuckey stated Stanton asked him whyhe should care whether the employees had a union rep-resent them or not.Stuckey told Stanton it made a bigdifference to him in his job especially with respect tohow he could efficiently and effectively deal with hisemployees. According to Stuckey,Stanton told him shewas on the other side of the fence but it was not becauseof him but rather that she just felt the employees neededmore input into how things were done at the Employer.Stuckey told Stanton that although they were on oppo-site sides of the question,he would not hold it againsther and he hoped she would not hold it against him, but"that we will definitely be fighting each other on theseparticular issues." Stuckeytold Stanton it's very similarto a ballgame or any time you get on the playing fieldthat "it's time to kick ass when the whistle blows."30Stanton told Stuckey she would like to talk more on thesubject with him later. Stuckey told her that whenevershe wanted to, just let him know and ended their plantfloor discussion.Thereafter,Stuckey continued hisrounds of the plant.2.DiscussionThis shop floor conversation between two individualsadmittedly of opposite views with respect to the Peti-tioner'scampaign is troubling in at least one majoraspect.Stuckey, after discussing the pros and cons ofunionizationwithemployee Stanton,told herthe ball-game was on and it was timefor himto "kick ass."Whileitmay not be reasonable to infer he meant to takephysical action against employees for supporting the Pe-titioner,it is reasonable for Stanton,or anyone else thatlearned about the comments,to conclude he would takeretaliatory action of some kind against employees forsupporting the Petitioner.Although IfindStuckey'scomments to be threatening and the kind that create anatmosphere of fear and coercion,I am unwilling to con-clude that his comments,standing alone, constituted ob-jectionable conduct that interfered with the employees'exercise of a free choice in the representation election. Iso conclude because there is no evidence his commentswere ever made known to any other employee thanStanton.Accordingly,Irecommend that the portion of Peti-tioner'sObjectionsV, VI, VII, VIII,and IX that per-tains to Stuckey's plant floor conversation with Stantonbe overruled.3.FactsIt is undisputed that later that same morning, Septem-ber 13, Stanton sought and obtained permission throughher foreman, Howard Brown, to meet with FurnishingsManufacturingManager Stuckey in Stuckey'soffice.Only Stuckey and Stanton were present at the meetingwhich lasted for approximately 1-1/2 to 3 hours.31Stuckey stated that after Stanton came into his office,she seemed concerned that others might see her there orhear what was being said so he closed his office door.Stanton first asked Stuckey about a rumor that had beencirculating in the plantthat concerned Stuckey'spositionon the Employer's most recent benefits package.Stantonwanted to know if the rumor was true that Stuckey hadattempted to have the Employer increase the employees'pay or reinstate their weekly indemnity benefits.32Stuckey told Stanton the only thing he had said to man-agement after the Employer announced its most recentemployee benefits package was to ask if the Employerwould reconsider on the question of the weekly indemni-ty.33Stuckey said he and Stanton then talked about the Em-ployer's pension plan and whether the Employer wasgoing to increase the number of points needed to qualifyfor a pension.Stuckey told Stanton he knew of no pro-posed changes in the pension plan but that it was negoti-ated every 5 years and any changes to it would not comeup until 1992. Stanton told Stuckey that if the employeeswere represented by a union,they would have input intoany changes the Employer made in the pension plan.Stuckey told Stanton the Union already had input be-29 1 have credited Stuckey's account of his two meetings with Stantonbecause his recall was superior to that of Stanton Stanton had to be leadby Petitioner'scounsel throughout her testimony and she continouslygave responses such as "I can't really remember."and "I can'trememberwhat to say after that."Stanton, who was also very nervous during thetrial,had to be cautioned by the court about summarizing her responsesrather than starting what was said between Stuckey and her.20 Stanton described this part of the conversation as Stuckey saying,"that right now was the time to kick ass before the Union got in at theplant "31As noted earlier,Ihave set forth the details of these meetings as de-scribed by Stuckey with,from time to time,notations regarding the wayStanton described the meeting32 The weekly indemnity that Stanton spoke about was that prior tothe Employer's latest benefits package,employees were paid 100 percentof their wages while on medical leave Under the latest package, employ-ees are only paid 60 percent of their wages while on medical leave.OZ Stanton's testimony was that he simply told her he had tried to getmanagement to change its mind or at least to make some additional con-cessions in its latest benefits package ALLIED-SIGNAL221cause at those locations of the Employer that wereunionized they negotiated about the development of theplan which was the same plan utilized by the Employerat its nonunion facilities including Columbia.34Stuckey testified Stanton then asked why he personal-ly did not want a union at the Employer.35 Stuckey ex-plained to Stanton the biggest reason he did not want aunion was he felt it took flexibility away from him inmaking job assignments.Stuckey talked about his experi-ence at another location where unionization precludedmanagers from moving employees from one job to an-other.Stuckey testified Stanton asked why the Employer didnot have some procedure for handling employee griev-ances.Stuckey explained to Stanton the Employer didhave a procedure whereby employees could talk to theirimmediate foreman or with him as they had done on nu-merous occasions.Stuckey said he gave Stanton an ex-ample of how ineffective a grievance procedure could beat a unionized facility.He related how at the Employer'sChesterfield plant,he and others had run some tests inthe manufacturing area and a supervisor simply toucheda reset button on a counter at the end of a piece ofequipment returning the counter back to zero and a rank-and-file employee thereafter filed a grievance contendingthat the 5-10 seconds taken in resetting the button wasunitwork.Stuckey told Stanton the grievance on thatmatter took approximately 2 hours twice for three tofour supervisors and hourly employees along with aunion steward only to have the Employer end up payingthe employee 1/10th of an hour's wages in overtime.36Stuckeymentioned to Stanton the relationship be-tween supervisors and employees might well be differentfrom what it currently was if the Employer was union-ized.According to Stuckey,Stanton asked about the statusof strikers if there was a strike at the Employer.Stuckeytold Stanton the Employer could replace economic strik-ers if they were on an authorized strike.Stanton ex-pressed the view the Employer could not replace em-ployees but Stuckey again said it could do so. Stantonthen asked what if the employees were on an unfairlabor practice strike.Stuckey told Stanton it was his un-derstanding the Employer could not replace unfair laborpractice strikers.Stanton told Stuckey that if the em-ployees went on a strike, it would be an unfair laborpractice strike instead of an economic one. Stuckey toldher if the employees went on a strike over wages andbenefits,itwould be classified as an economic strike.3794 Stanton acknowledged Stuckey said the pension plan only came upevery so many years35 StantonassertsStuckey asked her why she felt the employeesneeded a union. Stanton's testimony on this point was one of those criti-cal places were Petitoner's counsel had to ask leading questions that de-tracted from the reliability that could be placed on her responses36 Stanton,who could not recall much of what was about grievances,did state Stuckey said unionized grievance procedures resulted in thirdparties having to be present and were time consuming and aggravating37 Stantonasserts Stuckey told her if there was a strike, it would be aneconomic strike, but that she told him it would be an unfair labor prac-tice strikeStanton statedStuckey told her that if she went on an eco-nomic strike, she could be replaced and not promised her job when thestrikewas over but he hoped she would be one of the ones that wouldcome back to workStuckey stated that near the end of the conversation,he told Stanton the Employer would appreciate hervoting no in the upcoming election. Stanton told Stuckeyshe would vote yes and he could vote no. Stuckey saidhe wished he could voteno.38Stuckey told Stanton thatever how she voted would be a secret because when sheclosed the curtains to the voting booth, she would be theonly one that would know how she voted.Stuckey told Stanton that if chosen, the Petitionerwould represent all the employees at the Employer in-cluding those who did not pay union dues.4.DiscussionIam persuaded that nothing that was said in thelengthy office discussion between Stuckey and Stantonwas unlawfully coercive or created an atmosphere offear that would interfere with the free choice of employ-ees in the representation election.The credited testimonyreflects Stuckey did not question Stanton as to why shefelt the employees needed a union but rather it was Stan-ton who asked Stuckey why he personally did not wanta union.Stuckey's response thereto was in no way coer-cive.Further,their discussion of the Employer's pensionfund and the fact that the Petitioner had input at thoselocations of the Employer that were unionized likewisedid not constitute coercive conduct on Stuckey's part.Stuckey's comments on job assignments,grievance pro-cedures, the relationship between supervisors and em-ployees in a unionized facility, and the status of strikersdo not appear to have been coercive or to have createdan atmosphere of fear such as to render a free choice byemployees in the election impossible.Therewas nothingcoercive about Stuckey's soliciting Stanton to vote forthe Employer in the election.Accordingly, I recommend that the portion of Objec-tionsV, VI, VII,VIII,and IX that relates to Stuckey'ssecond meeting with Stanton be overruled.5.FactsEmployee Sulton testified with respect to the portionof ObjectionsV, VI, VII,VIII, and IX that pertains toShift Foreman Wayne Lawrence.Sulton stated that somewhere around August 16 to 19he talked with two of his friends and fellow workers,BruceWise and Freddie Jackson, in the locker roomnext to the foremen's office at the plant.Sutton said hehappened to be in the locker room to get his "stuff."Sutton said the three of them were discussing the over-time roster for their department and the fact they per-ceived the Employer had been giving all overtime to oneemployee on their shift.Sutton testified he told hisfriends,"that's their way of throwing the rock andhiding their hand"and his wearing a union patch was hisway of doing the same thing.Sutton stated by that TimeShift Foreman Lawrence had walked in and said whilepointing his finger at Sulton,"we'll get you back.That'sthe way you feel, we'll get you back." Sulton said theyallthen left the locker room.On cross-examination,Sulton stated Lawrence appeared at the door opening to38 Stantontestified Stuckey said he wished he could vote no five times 222DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe locker room before he had finished his commentsabout throwing the rock and hiding one's hand.Sultonfurther stated on cross-examination,"I just finished myconversation,what I said-so I figured he probablyheard the first part of it anyway."Sulton acknowledgedon cross-examination that the foreman generally cameinto the locker room"to tell us what'sgoing on thatday, what we've got to do."ShiftForeman Lawrence denied ever overhearingSutton say anything about"that's their way of throwingthe rock and hiding the hand."Lawrence said he did noteven understand the meaning of that saying.Lawrencespecifically denied ever saying to Sutton that he wouldget him back.I credit Lawrence's testimony.into theoffice,walked to the back of the office andhe started cussing.He-firsthe said he was tired ofthe God damngrievances and the shit and said hewas going to getmy fuckingass.He saidif I keptfucking up-Imean, if I fuck up,he was going tobust my ass and he will fucking get me.Then, hekept onand he called me a fuckingbitch,that I willfuckingget you and he kept on cussing.When hegot through,I turned and started walking out thedoor and hesaid,rememberwhat the fuck I said.You fuck upone time and I'm goingto have yourass. I went on outthe door andstartedwalkingback to whereIwas, I glanced behind me andFrank was still behind me.6.DiscussionI recommend the portion of Petitioner'sObjections V,VI, VII,VIII,and IX that pertains to Shift ForemanLawrence be overruled.Even if Sulton's testimony wascredited,he is uncertain what, if anything,Lawrencemay have overheard.Thus, Sulton could not testify withcertainty as to what Lawrence's comments were aimedat or in response to even if Lawrence made such com-ments.As Sulton acknowledged,the foremen regularlywent into the locker room to give employees instructionsregarding the day's work and it is just as probable thatwhatever Lawrence said,if anything,was in response towork assignments as opposed to being in response tosomething he may or may not have overheard aboutunion patches or overtime.This is particularly so whenviewed in light of Sulton's testimony that he had "justfinished"his conversation with his fellow workers andhe "figured"Lawrence"probably" overheard the firstpart of what he had said to his fellow workers.In sum-mary, even if Stilton's testimony was credited,itwouldnot establish any objectionable conduct on Lawrence'spart.7.FactsThe Petitioner presented employee Derrick with re-spect to the portion of ObjectionsV, VI, VII,VIII, andIX that relates to Shift Foreman Bynum's allegedly tell-ing an employee that the employee would be more close-lywatched and there would be retaliation against himfor supporting the Union.Derrick testified that on October 5, he attended an em-ployee meeting called by Director of Labor RelationsButler.Derrick testified Butler"had his little speech"and when "he got through"he asked for comments orquestions from the employees.Derrick said he toldButler that his foreman,Bynum,was never in the areawhen needed,that he would be gone from 3 to 5 hoursat a time and if employees needed anything, they had tocall another department where Bynum would be drink-ing coffee or whatever.Derrick testified as follows about events that tookplace the following day, October 6:Igot to work and hadn't been there long, aboutfifteenminutes.Iwent back down towards theofficetoget some supplies for my job. Frank[Bynum] came down a center aisle and called meDerrick stated that while Bynum was speaking with him,he was shaking his finger at him"ranting and raving"and "slamming his hand down on the desk."Afterthe incident,Derrick stated he approachedfellowemployeeClaudeSutton and asked him what todo.According to Derrick, Sutton told him to writedown everything Bynum said,wordforword, and hewould call the Union's organizer on their next break andfindout what they should do.Accordingto Derrick, theorganizer wanted him to make another copy of whatBynum had said and give it to Butler.Derrick stated he thereafter saw Directorof LaborRelations Butler and asked him if he could speak withhim afterwork that day. Afterwork Derrick spoke withButler in the presence of Sutton and gave Butler a copyof what he contends Bynum said to him.Derrick saidButler read his letter and said,"you know,there wasn'tno need,really, for him to come down here if peoplethought, you know, he would go back and tell every-thing that was told to him,tell it to the management."LaborRelations Director Butler said he did not knowemployee Derrick beforeOctober6.He did not specifi-cally recallDerrick'spresence in one of the employeemeetings but he thought that some comments were madewith respect to supervisory personnel in the meeting thatDerrick attended.Butler acknowledged that the follow-ing day,October 6,Derrick and employee Sutton gavehim a 1-page paper on which were written some thingshe contended had been said to him byShiftForemanBynum.39 Butler could not recall what might have hap-pened to the paperor whetherhe gave it to Bynum. Hesaid he did not,however,discuss the paper with Bynum.Butler stated the only thing he said toDerrick when hegave him the paper was to thank him and to tell him hewould keep an eye on the situation.Shift Foreman Bynum denied having any conversationwith Derrickon October6,or at any time in the earlypart ofOctober inwhichthe subject of grievances wasdiscussed.Specifically,Bynum denied telling Derrick hewas going to get him or of saying anything like that tohim. Bynum stated he and others in his department usedprofanity and that Derrick usedprofanityalmost everytime he spoke. Bynum testified he learned from several89 Butler acknowledged that for the most part,the paper reflectedwhat Derrick had testified to as having been said at his meeting withBynum ALLIED-SIGNAL223employees and ForemanMickey Laird that one of hisemployeeshad tried to "crucify"him at a meeting withButler.Credibility is sharplydrawn in issuewithrespect toDerrick andBynum.EitherBynumactedin a threaten-ing profane and rambunctious manner orDerrick,utiliz-ing the assistanceof Sutton,engaged in a well-thought-out scheme to frameShiftForeman Bynum.40AlthoughneitherDerrick norBynum wasoverlyimpressive aswitnesses,Iam persuadedDerrick hadameeting withBynum in which Bynum made the commentsattributedto him by Derrick.Iam persuadedthat the well-thought-out schemetheory advanced by the Employerwouldrequire a greaterdegree ofsophisticationby thoseinvolved than was exhibited at thetrial herein. I find it ismorelikely that whenBynum learnedof Derrick's com-ments made at a meetingwitha corporateofficial he wasdispleasedwith Derrickand made the comments he didas a resultthereof.8.DiscussionAlthough theestablished facts presented by the Peti-tioner as outlined above do not precisely support an alle-gation that Bynum threatened Derrick with retaliationfor supporting the Union,itdoes establish that Bynumthreatened him with closer supervision and with an eyetoward retaliating against him because he engaged in theact of protesting to corporate management what he per-ceived to be misconduct by Bynum.I am, however, un-willing as urged by the Petitionerto find thatBynum'sconduct standing alone interfered with the atmospherenecessary for employees to make free and uninhibitedchoices in the representation election.First, there is noshowing on this record that any employee knew ofBynum's comments to Derrick other than Sutton. I rec-ognize that others knew that Derrick complained aboutBynum in a company held employee meeting but there isno showing that Bynum'scomments to Derrick werecommunicated beyond Sutton.Second, Bynum's threatto more closely observeDerrick withan eye toward re-taliating against him was not as a result of Derrick's sup-porting theUnionbut rather because he had exercisedhis concerted protected right to complain about Bynum.Thus, the thrust of Bynum's comments to Derrick in-volved Derrick's complaining about him as a supervisor,not about Derrick supporting the Union.Furthermore,the facts establish Bynum did not retaliate against Der-rickeven for complaining about him inasmuch asBynum,after the event in question, gave Derrick a satis-factory employee review.I therefore recommend thatthe portion of Petitioner's ObjectionsV, VI, VII, VIII,and IX that relates to Bynum be overruled.I allowed the Petitioner to question employee KennethLee Reavis with respect to comments Reavis attributedto Shift Foreman Bynum.Idid so after counsel for thePetitioner asserted at trial that Reavis' comments per-tained to the portion of ObjectionsV, VI, VII,VIII, andIX that related to Bynum allegedly watching an employ-401 note Sutton was not asked about the Derrick-Bynum incident orwhether Derrick asked his advice or assistance on any such incidentee more closely and telling the employee there would beretaliation against him for supporting the Union.A summary of Reavis'testimony set forth below clear-ly shows it did not support the portion of Objections V,VI, VII,VIII,and IX that Petitioner's counsel contend-ed it would.Reavis' testimony alluded to matters outsidethe scope of this hearing.Reavis testified that Bynum told him sometime afterAugust 15 that if the Union came in,"there wouldn't beany big changes in benefits or pay, that the Companywasn'tgoing to allow any more benefits or pay than wewere already getting."Reavis also testified Bynum said"if the Union campaigned"therewould be drasticchanges but did not say what those changes would be.According to Reavis,Bynum also said that "it was giveand take" dealing with the Union but the employeeswould not gain anything because the Employer was notgoing to give any more than it already had. It is clearthis testimony does not support the Petitioner'sobjec-tions with respect to Bynum.Even if I was able to con-siderReavis' testimony with respect to objectionableconduct in general,Iwould not rely on it because his re-sponses were elicited primarily by leading questions andhe was unable, as demonstrated on cross-examination, tospecify a date or even a month when the conversation(s)took place.9.FactsThe Petitioner presented 13-year employee and visibleand vocal supporter of the Union,Claude Sutton, withrespect to the portion of ObjectionsV, VI, VII, VIII,and IX that relates to Foreman Frank Bynum threaten-ing to withhold overtime from an employee as a result ofthe employees'union activities.There isno disputethat the need for employees towork overtime on August 27 was raised by Bynum withcertain employees on his shift in the breakroom onAugust 26.Among those employees present whenBynum asked about overtime were Sutton and KennethLee Reavis.Bynum,whose testimony I credit on thisparticular point, described his efforts as follows:41Well, I entered the break area to ask people forovertime and I asked two operators,if I'm not mis-taken.I asked two operators.And, Igot ready toleave the break area to go ask other people as theyfell in [the seniority] line.And Claude [Sutton]asked me "what about me?"42 and, I told Claude atthat time "Claude,you realize the reason I'm notasking you right now is because you have morehours accumulated than anyone else. If I get to you,Iwill come back."41 Bynum's version of the events in the breakroom on August 26 doesnot substantially differ from Sutton's and Reavis' versions.42 Sutton stated Bynum dust looked at him when he entered the break-room and said "it'll be awhile before you get any overtime"without his(Sutton's) asking about overtime Reavis testified Sutton asked Bynumabout working overtime Sutton,on the other hand,said he never at anytime asked for overtime Sutton stated Reavis asked Bynum if Sutton wasnot being asked about overtime because he had the greatest amount ofaccumulated overtime.According to Sutton,Bynum told Reavis that wasexactly why he was not being offered overtime at that time 224DECISIONS OF THENATIONALLABOR RELATIONS BOARDBynum stated the Employer's overtime policy was basedon consideration of essentially two factors-an employ-ee's seniority and accumulated hours of overtime. Hestated the most senior employee would be offered over-time first unless the employee had accumulated morehours than anyone else in the department in which caseother employees would be offered overtime until theovertimeworked byall employees was nearly the same.Bynum specifically stated Sutton was not offered over-time on August 26 because he had accumulated morehours of overtime than any other number one operatoron his shift at the time.The Employer's official overtimerecords support Bynum's testimony.The records showthat on August 1, Sutton had 147 accumulated hours ofovertime.The two employees with the next greatestamounts of accumulated overtime had 144 hours each asof that date.By August 26, Sutton had 180 accumulatedhours of overtime. In August, he had either been offeredand accepted or offered and rejected or could not be lo-cated to offer overtime on August 13, 18, 19, and 20.The employee with the next greatest total of accumulat-ed overtime as of August 26 was employee RandyWheelis who had 172 accumulated hours. As of August31,Sutton had more accumulated overtime hours thanany other number one operator on Bynum's shift. Bynumstated,and the Employer's overtime records bear himout, that Mike Chandler and Steven Hogg were offeredovertime ahead of Sutton during the times under consid-eration herein because they had less accumulated hoursthan Sutton did. Bynum stated,and again the Employer'sovertime records support his testimony,that Sutton wasoffered 8 hours' overtime on August 30 which heworked on August 31. Bynum stated, and the recordsbear him out, that in September Sutton was offered andrejected overtime on four separate occasions and was of-fered and accepted overtime on five separate occa-sions.43 From October 1 to 20, Bynum stated,with doc-umentation to back up his testimony,that Sutton was of-fered 8 hours of overtime of which he accepted 5 hoursand rejected 3 hours. As of October 20, Sutton had 262accumulated hours of overtime whereas the employee(Kenneth Reavis)with the most accumulated overtimehad 266 hours.10.ConclusionsNotwithstanding the fact Suttonwas a visible andvocal supporter of the Union, I am fullypersuaded thecreditedtestimonyand other recordevidence establishthatovertime was not denied or threatenedto be deniedSutton,or any otheremployee, as a result of their unionactivities.Rather, therecord demonstrates overtime wasadministeredby the Employer ina nondiscriminatorymanner.Accordingly,it is recommendedthat the portion ofObjectionsV, VI, VII, VIII, and IX thatpertains to99 The Employer'sovertime record reflect there was one additionaloccasion in September when the Employer attempted to, but could not,locate Sutton to offer him overtime. As of the end of September,Suttonhad 254 accumulated hours of overtime.The most accumulated overtimeby any employee in the department at that time was Randy Wheelis with262 hours.Foreman Bynum and the assignment of overtime beoverruled.In light of all the dispositions set forth below,I recom-mend Petitioner's ObjectionsV, VI, VII,VIII, and IXbe overruled entirely.F. Objections, Other Acts, and ConductThe Regional Director in his report ordered consider-ation of the following evidence with respect to "OtherActs and Conduct":Other Acts and Conduct:This objection alleges that the Employer solicitedgrievances,held a captive-audience meeting on theday of theelection,and failed to meet its require-ments under the Board'sExcelsiorrule. It is allegedthat on September 30, managementperson JerryButler solicited grievances from employees duringCompany meetings and, thereafter,asked the em-ployees to give the Company a year to correct theproblems.Also, it is alleged that Supervisor SteveZagorski held a captive-audience meeting with em-ployees ofthe maintenance and utility departmentson October 20, the second day of the election. Inaddition,it is alleged that the Employer provided asubstantiallydifferent voting list with regard tonames and addresses than was provided under theBoard'sExcelsiorrule requirements.The Employerdenies all allegationsin this objec-tion.1.FactsThe Petitioner presented employee Dykes with respectto the portion of the Objection "Other Acts and Con-duct"that relates to Maintenance Superintendent StevenZagorski's allegedly holding a captive audience meetingwith employees of themaintenanceand utility depart-ments on October 20.Dykes testified he happened to be in the utilities shoparea on October 20 and observed Superintendent Za-gorski standing in the area with approximately seven oreight mechanics having a discussion. Dykes said the onlything he picked up on his way out the door was heheard Zagorski say something about the"National LaborRelationsBoard in Winston-Salem,North Carolina."Dykes added: "That's all I heard. I don't know what theman was talkingabout."Dykes acknowledged on cross-examination that it wasvery possible one of the employees with Zagorski couldhave been at his work station performing work while theothers were around him.Zagorski testified he had no meetings with rank-and-file employees at any time during the week of the repre-sentation election.Zagorski said he had been counseledabout the 24-hour rule imposed by the Board and he fol-lowed that rule even to the extent of not holding safetymeetings during that time period.Zagorski testified em-ployees tried to speak with him in a group during theperiodin question but that he stopped them because hedid not wish to violate the prohibition against speaking ALLIED-SIGNAL225to employees within the 24-hour period.Zagorski's cal-endar, which was examined at length in this proceeding,while reflecting many meetings did not reflect any meet-ingswith any employees during the 24-hour period inquestion.While both Dykes and Zagorski were presentable wit-nesses, I credit Zagorski's testimony that he did not holdany captive audience meetings during the critical timeherein.Zagorski testified in a calm,relaxed,articulate,and candid manner which made him a very believablewitness.2.DiscussionEven if Dykes' testimony had been accepted, what hetestified to does not support the Petitioner's contentionthat a captiveaudiencespeech within thePeerless Ply-wood Co.,107 NLRB 427 (1953), rule was made. InPeer-less,the Board prohibits speech making to captive audi-ences within 24 hours before the scheduled time for con-ducting an election.InPeerlessthe Board noted that vio-lation of the rule would cause an election to be set asideifvalid objections are filed. The Board reasoned thatsuch speeches on the eve of an election tends to destroyfreedom of choice and establishes an atmosphere inwhich a free election cannot be held.In the instant case,even if credited, Dykes did not know what Zagorski wastalking about and he acknowledged the employees mayhave been working. One could only speculate as to whatmay have been taking place even if Dykes' testimonyhad been credited.One could,for example,speculatethat since the discussion took place during the earlymorning hours on the second day of the election that Za-gorskiwas releasing the employees to go vote in theBoard-conducted election. Finally, if Dykes' testimonyhad been credited, it would not have established objec-tionable conduct under the Board's teachings inNVFCo., 210 NLRB 663 (1974), as contended by the Petition-er.That case stands for the proposition that when an em-ployerduring an election campaign calls employees indi-vidually or in small groups to a private area removedfrom their normal work place and urges them to rejectthe union,such actions may constitute objectionable con-duct depending on the size of the groups interviewed,the locus of the interview, the position of the interviewerin the employer's hierarchy,and the tenor in the speak-er's remarks.Here, the only thing the Petitioner couldhave established was that Zagorski said something aboutthe NationalLaborRelations Board located in Winston-Salem, North Carolina, to a small group of employees.Such would not constitute electioneering in any manner.Accordingly, I recommend the portion of the objectioncaptioned "Other Acts and Conduct" that relates to Za-gorski's allegedly violating thePeerlessrule be overruled.3.FactsThe facts are undisputed with respect to the portion ofthe objection "Other Acts and Conduct" that relates tothe Board'sExcelsiorrule.The Employer through the Board timely supplied Peti-tioner with an alphabetized listing of unit employees bysurnames and initials with mailing addresses.The listprovided to the Board for its use as the voter eligibilitylist at the election contained the employees'first or com-monly used names as well as surnames and addresses inorder to make it easier for the observers to identifyvoters as they appeared at the polls. Union PetitionerRepresentativeMichael Black testified without contra-diction that during the preelection conference which washeld immediately before the election,he noted 10 to 15discrepancies between the list provided the Petitionerand the voter eligibility list actually utilized at the elec-tion.He stated the discrepancies he noted were that ini-tials or first names did not correspond between the twolists.A review of the list provided the Petitioner withthe one utilized as the voter eligibility list at the electionreflects the following differences:List Provided PetitionerAmick, R. E.Boyd, Y.Brazell, D. E.Broach, B. C.Bunnell, A. E.Campbell, M. W.Corbitt,W. J.Crumpton, A. S.Goble, R. S.Hill, J.D.Hingleton,W. R.Hogg, L. S.Smith, R. L.Sulzer, V.M.Tyler, L. A.Collins, V. V.Connor, T. K.Fleming, H. S.King, R. G.Tybrand, J. K.Martin, J. T.Myers, H. B.Price, R. L.Shehon, R. F.Woodward, M.Cannon Jr., M. E.List Provided the BoardAmick, Dickie E.Boyd,FannieBrazell,Elizabeth E.Broach,Carolyn C.Bunnell,Elizabeth E.Campbell, Wayne W.Corbitt, Jean J.Crumpton, Sue S.Goble, Scott S.Hill,Douglas D.Hingleton,Richard R.Hogg, Steven S.Smith,Loretta L.Sulzer,Marie M.Tyler, Ann A.Collins, Victor V.Connor, Kelly K.Fleming, Shea S.King,Ruby Glenell G.Tybrand, Kerry K.Martin,Todd T.Myers,Bernard B.Price, Leon L.Shehon, Floyd F.Woodward, SaraNot on list4.DiscussionContrary to the contention of the Petitioner, I do notfind that the Employer providedExcelsiorlist(ExcelsiorUnderwear,156 NLRB 1236 (1966)) was legally defec-tive.Thereisno contention the list was not timely pro-vided.The list provided the Petitioner contained onlyone more name than was on the list actually utilized bythe Board in conducting the election.The discrepanciesnoted above primarily involved one initial being differenton the list provided the Petitioner from the one utilizedat the election in less than26 of 1,050 names.There is norecord evidence to establish that any of the discrepanciesinterferedwith the Petitioner'sability to communicatewith the employees in question. TheExcelsiorrule re-quires that an employer furnish the petitioner a list con-taining all information necessary for expeditious commu-nication with the employees involved.This, the Employ- 226DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDer herein did. The Board inSinger Co.,175 NLRB 211(1969), held the supplying of surnames with initials andaddresseswas sufficient to meet theExcelsiorrequire-ments unless it could be demonstrated that such inter-feredwith the union's ability to communicate with theemployees involved.No such interference has been dem-onstrated in the instant case.Accordingly,I recommend the portion of the objec-tion"Other Acts and Conduct"that relates to the con-tention the Employer failed to provide the Petitionerwith a listing of employees that comports with theBoard'sExcelsiorrequirements be overruled.In light of all the dispositions set forth above(as wellas at Objection II), I recommend Petitioner'sobjection"Other Acts and Conduct"be overruled entirely.I am persuaded the evidence fails to establish that anatmosphere of fear and coercion was created by the Em-ployer's overall conduct such as to require that the elec-tion herein be set aside.The record demonstrates thatonly 4 of the approximately 1,050 employees were sub-jected to objectionable conduct by the Employer duringthe critical period.The election results were 466 for and'558 against the Petitioner.Ifind the Employer'smiscon-duct herein to be de minimis and could not have affectedthe results of the election.SeeClark Equipment Co.,278NLRB 498,505 (1986).Accordingly,I recommend thatall of Petitioner's objections be overruled and that the re-sults of the election be certified.Within 14 days from the date of issuance of thisreport, either party may file exceptions(an original andeight copies)with the Board in Washington, D.C. Imme-diately on the filing of such exceptions,the party filingthe same shall serve a copy thereof on the other partyand shall file a copy with the Regional Director. If noexceptions are filed thereto, the Board will adopt therecommendations of the hearing officer.